DETAILED ACTION
In response to the Amendments filed on October 4, 2022, claims 1, 2, 6, 15, and 17 are amended; claim 4 is cancelled; and claims 18-26 are newly added. Currently, claims 1-3, 5-7 and 10-25 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
 
Claim Objections
Claims 1-3, 5-7, and 10-26 are objected to because of the following informalities: 
Claim 1: the recitation of “a plasma treated hydrophilic porous filter selected from a hydrophilic sintered porous plastic filter or a hydrophilic porous fiber filter, positioned within the drip chamber reservoir or within the infusion line” (lines 6-8) should be recited as --a plasma treated hydrophilic porous filter is selected from a hydrophilic sintered porous plastic filter or a hydrophilic porous fiber filter and is positioned within the drip chamber reservoir or within the infusion line-- to avoid confusion of what is being positioned.
Claims 2, 3, 5-7, and 10-26 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 10-26 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US Pub. No. 2016/0213861 A1) in view of Mao (US Pat. No. 7,094,464 B2).
Claim 1. Whitaker discloses an infusion device, comprising: 
an infusion bag (106); 
a drip chamber (101) defining a reservoir in fluid cooperation with the infusion bag (Fig. 1A); 
an infusion line (103) leading from the drip chamber to a patient, the infusion line configured to deliver a fluid or a medicament to the patient ([0043]); and, 
a hydrophilic porous filter (105, 205, 305, or 405) positioned within the drip chamber reservoir or within the infusion line so that the fluid or the medicament can flow through the filter and so that air is prevented or retarded from moving through the filter ([0046]),
wherein the plasma treated hydrophilic porous filter is self-supporting, rigid, and is frictionally fit into the drip chamber reservoir or the infusion line (i.e., since membrane 105 is capable of staying upright without support, has some degree of rigidity since it is a solid state element, and is frictionally fitted into the respective locations illustrated in Figs. 1-4 including being in the drip chamber, see Figs. 1A, 1B, or in the infusion line, see Figs. 3-4).
Whitaker does not explicitly disclose that the hydrophilic porous filter being plasma treated, that the plasma treated hydrophilic porous filter selected from a hydrophilic sintered porous plastic filter or a hydrophilic porous fiber filter, or that the hydrophilic porous filter is further treated with a coating comprising pharmaceutical grade molecules to preserve hydrophilic properties of the filter, wherein the coating to preserve hydrophilic properties of the filter comprises amino acids.  
However, it is noted that Mao discloses a multilayer coated substance suitable for filters with hydrophilic properties (col. 2, line 64) wherein Mao discloses that the substrate of the filter may be fiber (col. 6, line 22) or sintered porous polymeric or plastic material (col. 6, lines 36-37, col. 7, lines 51-56), wherein plasma is one method of activating the surface before applying the coating (col. 11, lines 35-62 and col. 14, lines 18-21), and wherein the coating material for the filter includes poly(glutamic acid) (col. 9, lines 22-23) or poly-DL-aspartic acid (col. 19, lines 4-5). Therefore, since both Whitaker and Mao discloses hydrophilic porous filters, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the hydrophilic porous filter of Whitaker with the feature of the being plasma treated (i.e., to activate the surface), that the plasma treated hydrophilic porous filter selected from a hydrophilic sintered porous plastic filter or a hydrophilic porous fiber filter (i.e., suitable substrate materials), or that the hydrophilic porous filter is further treated with a coating comprising pharmaceutical grade molecules to preserve hydrophilic properties of the filter, wherein the coating to preserve hydrophilic properties of the filter comprises amino acids (i.e., glutamic acid or aspartic acid) as disclosed by Mao since Mao discloses that such filter properties being known in the art to be suitable for filters of medical devices (col. 17, lines 64-65).
Claim 2. Whitaker in view of Mao discloses the infusion device of claim 1, wherein Whitaker further discloses that the hydrophilic porous filter can prevent or retard air movement into a downstream target by capillary force ([0046]).  
Claim 3. Whitaker in view of Mao discloses the infusion device of claim 1, wherein Whitaker further discloses that the hydrophilic porous filter has a liquid flow rate from 1 ml/minute to 20 ml/minute ([0051]; i.e., <200mL/hr is about 3.33 mL/min; with specific example in [0052] of approximately 0.5L/hr which is about 8.33 mL/min).  
Claim 5. Whitaker in view of Mao discloses the infusion device of claim I, wherein since Mao further discloses that the hydrophilic porous filter is plasma treated with a gas selected from the group consisting of air, oxygen and argon for the surface activation (col. 10, lines 41-47), it follows that modified Whitaker in view of Mao also discloses the hydrophilic porous filter is plasma treated with a gas selected from the group consisting of air, oxygen and argon for the surface activation as disclosed by Mao (col. 10, lines 41-47).
Claim 6. Whitaker in view of Mao discloses the infusion device of claim 1, wherein Whitaker in view of Mao discloses that the coating comprises pharmaceutical grade molecules that can provide plasma treated sintered porous plastic or plasma treated porous fiber filters with stable hydrophilicity, which molecules are safe for use in intravenous devices and treatments since Mao discloses that such filter properties being known in the art to be suitable for filters of medical devices (col. 17, lines 64-65).
Claim 7. Whitaker in view of Mao discloses the infusion device of claim 1, wherein Whitaker further discloses that “the membrane can be formed of a hydrophilic porous material having a pore size and cross-sectional area selected to provide an adequate flow rate while also providing a sufficient bubble point pressure to maintain a fluid column and that the optimal pore size and cross-sectional area of a membrane can vary based on the location of the membrane within the IV set” ([0017]) including specifically an embodiment with an effective pore size of approximately 5 micron ([0054]) but is silent to the pore volume. However, Mao further discloses that the hydrophilic porous filter of Example 3 having a pore size of 7 micron and 35% pore volume (col. 18, lines 61-62). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Whitaker in view of Mao with the feature of the hydrophilic porous filter has a pore size from 5 microns to 20 microns and a pore volume from 20% to 80% as disclosed by Mao (Example 3) since Whitaker discloses that the properties of the hydrophilic porous membrane being selected to provide adequate flow rate depending on the location of the membrane ([0017]).
Claim 10. Whitaker in view of Mao discloses the infusion device of claim 1, wherein Whitaker in view of Mao does not explicitly disclose that a liquid with a surface tension over 60 dynes/cm can wick into the hydrophilic porous filter without application of pressure.  However, since Whitaker discloses that the properties of the hydrophilic porous membrane being selected to provide adequate flow rate depending on the location of the membrane ([0017] and Whitaker in view of Mao discloses all of the features of the claimed filter except that a liquid with a surface tension over 60 dynes/cm can wick into the hydrophilic porous filter without application of pressure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the device of Whitaker in view of Mao with the hydrophilic porous filter with a suitable pore size and dimensions so that when a liquid with a surface tension over 60 dynes/cm can wick into the hydrophilic porous filter without application of pressure if required by the medicament to be delivered at the prescribed flow rate of a treatment requirement and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 11. Whitaker in view of Mao discloses the infusion device of claim 1, wherein since Mao further discloses that the hydrophilic sintered porous plastic filter is made from a plastic selected from the group consisting of polyethylene, polypropylene, polyvinylidene difluoride, nylon, polyacrylonitrile, polyester and polystyrene (col. 6, lines 48-61), it follows that modified Whitaker in view of Mao also discloses that the hydrophilic sintered porous plastic filter is made from a plastic selected from the group consisting of polyethylene, polypropylene, polyvinylidene difluoride, nylon, polyacrylonitrile, polyester and polystyrene as disclosed by Mao (col. 6, lines 48-61).
Claim 12. Whitaker in view of Mao discloses the infusion device of claim 11, wherein Whitaker in view of Mao further discloses that the polyethylene is ultrahigh molecular weight polyethylene or high density polyethylene (col. 6, lines 52-53 of Mao).  
Claim 13. Whitaker in view of Mao discloses the infusion device of claim 1, wherein since Mao further discloses that the hydrophilic porous fiber filter is made from polyolefin fibers, nylon fibers, polyester fibers, cellulose fibers or combinations of these fibers (col. 6, lines 46-47), it follows that modified Whitaker in view of Mao also discloses that the hydrophilic porous fiber filter is made from polyolefin fibers, nylon fibers, polyester fibers, cellulose fibers or combinations of these fibers as disclosed by Mao (col. 6, lines 46-47).
Claim 14. Whitaker in view of Mao discloses the infusion device of claim 1, wherein Whitaker further discloses that the filter is positioned within a housing (320, 420) along the infusion line (Figs. 3-4).  
Claim 15. Whitaker in view of Mao discloses the infusion device of claim 1, Whitaker further discloses that wherein the infusion device prevents an air bubble from being introduced into the patient by using the infusion device to provide the fluid or the medicament to the patient ([0015]).  
Claim 16. Whitaker discloses a method of controlling a liquid delivery rate to a patient comprising 
providing the infusion device ([0015]); 
choosing a filter size, choosing a filter porosity, selecting a position in the infusion device for placement of the filter and entering a target location of the patient with a needle or a tube (i.e., tubing to the patient) connected to the infusion device ([0017]).
However, while Whitaker does not explicitly disclose all of the limitations of claim 1, Whitaker in view of Mao discloses the infusion device of claim 1, see above for details. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Whitaker with the step of providing the infusion device of Whitaker in view of Mao since Whitaker discloses that the properties of the hydrophilic porous membrane being selected to provide adequate flow rate depending on the location of the membrane ([0017]) and since Mao discloses that such filter properties being known in the art to be suitable for filters of medical devices (col. 17, lines 64-65).
Claim 17. Whitaker in view of Mao discloses the infusion device of claim 1, wherein Whitaker in view of Mao discloses that the amino acids comprise one or more of lysine, arginine, histidine, aspartic acid (col. 19, lines 4-5 of Mao) and glutamic acid (col. 9, lines 22-23 of Mao).
Claims 18-20. Whitaker in view of Mao discloses the infusion device of claim 1, but Whitaker is silent to the flexural modulus of the filter and thus, does not explicitly disclose the specifics of the flexural modulus higher than 1000 psi (as per claim 18), a flexural modulus higher than 2000 psi (as per claim 19), a flexural modulus higher than 5000 psi (as per claim 20).
Claims 21-23. Whitaker in view of Mao discloses the infusion device of claim 1, wherein Whitaker further discloses that the membrane properties being selected based upon the desired flow rate and location where the membrane is placed within the IV set ([0017]), but does not explicitly disclose that the filter comprises a thickness of at least 0.5 mm (as per claim 21), a thickness of at least 1 mm (as per claim 22), or a thickness of at least 2 mm (as per claim 23). However, Mao discloses that the filter may have a thickness in the range of about 1 micron to about 10 mm (col. 5, lines 36-43) and that such filter properties being known in the art to be suitable for filters of medical devices (col. 17, lines 64-65). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Whitaker in view of Mao with the feature of the filter comprises a thickness of at least 0.5 mm (as per claim 21), a thickness of at least 1 mm (as per claim 22), or a thickness of at least 2 mm (as per claim 23) as disclosed by Mao (col. 5, lines 36-43) and depending on the desired flow rate and location of the filter ([0017] of Whitaker) and, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claims 24-26. Whitaker in view of Mao discloses the infusion device of claim 1, wherein while Whitaker further discloses that the membrane properties being selected based upon the desired flow rate and location where the membrane is placed within the IV set ([0017]), Whitaker does not explicitly disclose that the hydrophilic porous filter has an average pore size less than 8 microns and can hold a water column downstream of the filter of 6 feet measured under dynamic flow conditions (as per claim 24), that the hydrophilic porous filter has an average pore size less than 14 microns and can hold a water column downstream of the filter of 4 feet measured under dynamic flow conditions (as per claim 25), or the hydrophilic porous filter has an average pore size less than 40 microns and can hold a water column downstream of the filter of about 6 inches measured under dynamic flow conditions (as per claim 26). However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Whitaker in view of Mao with the feature of the hydrophilic porous filter has an average pore size less than 8 microns and can hold a water column downstream of the filter of 6 feet measured under dynamic flow conditions (as per claim 24), that the hydrophilic porous filter has an average pore size less than 14 microns and can hold a water column downstream of the filter of 4 feet measured under dynamic flow conditions (as per claim 25), or the hydrophilic porous filter has an average pore size less than 40 microns and can hold a water column downstream of the filter of about 6 inches measured under dynamic flow conditions (as per claim 26) depending on the desired requirement of the particular application and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.

Response to Arguments
With respect to the previous objections and 35 U.S.C. 112(b) rejections of the claims, the amendments to the claims are sufficient to clarifying the previous informalities and confusion but still contain informalities. Therefore, the previous objections and 35 U.S.C. 112(b) rejections of the claims are hereby withdrawn, but the amended claims are still objected to, as explained above.

Applicant’s arguments on pgs. 7-9 with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Whitaker in view of Mao is relied upon for disclosing the newly added limitations, see above for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783